Exhibit IMMEDIATE RELEASE April 30, 2008 QUAINT OAK BANCORP, INC. ANNOUNCES FIRST QUARTER EARNINGS Southampton, PA – Quaint Oak Bancorp, Inc. (the “Company”) (OTCBB: QNTO) the holding company for Quaint Oak Bank, announced today that net income for the quarter ended March 31, 2008 was $97,000, or $0.08 per basic share, compared to $111,000 for the same period in 2007.Earnings per share for the 2007 period is not applicable as the Company’s initial public offering was not completed until July 3, Net income amounted to $97,000 for the three months ended March 31, 2008, a decrease of $14,000, or 12.6% compared to net income of $111,000 for the same period in 2007.The decrease in net income on a quarter over quarter basis was a result of the increases in net interest income of $131,000 and non-interest income of $3,000, and a decline in income tax expense of $8,000, being offset by increases in the provision for loan losses of $47,000 and non-interest expense of $109,000.The increase in non-interest expense was primarily due to a $25,000 increase in salaries and employee benefits and a $44,000 increase in professional fees for the three months ended March 31, 2008 compared to the same period in 2007. The $131,000, or 30.0% increase in net interest income for the first quarter of 2008 over the comparable period in 2007 was due to an increase in interest income of $159,000, or 15.6%.This increase was primarily attributable to an increase in average interest-earning assets of $13.2 million, as the proceeds from the Company’s initial stock offering were invested into loans, short-term investments and investment securities.This increase in interest income was offset by a $28,000 increase in the interest expense on average interest-bearing liabilities.The average net interest margin improved to 3.10% for the three months ended March 31, 2008 from 2.91% for the three months ended March 31, 2007 as average net interest-earning assets increased to $16.8 million from $4.5 million for the same periods. Robert T.
